*503ORDER
PER CURIAM.
Clinton T. Reynolds (“Defendant”) appeals after his conviction by a jury of three counts of first-degree statutory sodomy, Section 566.062, RSMo. Defendant argues the trial court abused its discretion when it prohibited Defendant’s counsel from eliciting from Detective Richard Black that after Agent Beeler’s interrogation, Detective Black sought to obtain a written statement from Defendant, but Defendant declined because he felt like he was being treated like a terrorist.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not abuse its discretion. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).